Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-23 were previously pending. Claims 2, 11-13, 17, 18-19 and 22-23 were previously allowable. Claims 2 and 20 are cancelled. Claims 1, 5, 18, 19, 21-23 are amended. New claims 24-31 are added.
Applicant’s amendments to the claims have overcome each and every objection and 112 rejection previously set forth in the Non-Final Office Action mailed on 09/10/2021.
A complete action on the merits of claims 1, 3-19 and 21-31 follows below. 

Reasons for Allowance
Claims 1, 3-19 and 21-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the claimed invention of claims 1, 3-19 and 21-31 is Miller (US Patent No. 2,272,848).
Miller teaches (reproduced and annotated Figs. 1-2 below) a fixture comprising: a frame having an upper frame surface a lower frame surface (upper and lower surfaced of the furniture; legs of the furniture are interpreted to be the flange which are connected to lower surface of the frame), a flange that defines a plurality of slots (bores 18 inside the legs 19), and a central opening that extends between the upper frame surface and the lower frame surface and is sized to provide access to a buried tubular conduit that is defined by the buried tubular (central opening between plurality of legs is capable of covering a hole and provide access to the hole); and a plurality of slot nuts (each , wherein each slot nut of the plurality of slot nuts is shaped to be received within a corresponding slot of the plurality of slots (see Figs. 1 and 2), wherein each slot nut defines a lower nut surface, an upper nut surface, and a neck region positioned between the lower nut surface and the upper nut surface, wherein (see reproduced and annotated Figs. 1-2 below), when each slot nut is received within the corresponding slot, a region of the frame that defines the corresponding slot extends into the neck region, and further wherein each slot nut tapers from the lower nut surface to the neck region and also from the upper nut surface to the neck region. Fixture of Miller is capable of being used for a buried tubular by covering entrance of the buried tubular with legs around entrance of the buried tubular.

    PNG
    media_image1.png
    764
    1010
    media_image1.png
    Greyscale

Claim 1 is allowed for disclosing “the neck region defines a neck region transverse cross-sectional area that is less than a surface area of the lower nut surface and that is also less than a surface area of the upper nut surface”.

Claims 3-17 are allowed due to dependency on allowed claim 1.
Method claims 18 and 22 are allowed for disclosing “while the lower frame surface is physically supported by an upper tubular surface of the buried tubular, positioning at least one slot nut of the plurality of slot nuts within the corresponding slot of the plurality of slots; and subsequent to the positioning, rotating a corresponding jack screw, which is received within a corresponding jack-screw-accepting threaded region of the at least one slot nut of the plurality of slot nuts, such that the corresponding jack screw engages the buried tubular and adjusts an orientation of the height-adjustable fixture relative to the buried tubular”. Device of Miller does not teach such steps.
Claim 19 is allowed due to dependency on allowed claim 18.
Claims 21 and 23 are allowed due to dependency on allowed claim 22.
Claim 24 is allowed for disclosing “the frame further includes a rim that at least partially defines the upper frame surface, and further wherein the rim extends at least substantially perpendicular to the flange”. Device of Miller does not have the claimed rim.
Claims 25-27 are allowed due to dependency on allowed claim 24.
Claim 28 is allowed for disclosing “the frame further includes a support lip configured to support a cover”. Device of Miller does not have the claimed support rim.
Claims 29-30 are allowed due to dependency on claim 28.
Claim 31 is allowed for disclosing “a clamp configured to operatively interlock the frame with the buried tubular”. Device of Miller does not have the claimed clamp.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAHDI H NEJAD/Primary Examiner, Art Unit 3723